Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	Applicant’s response to restriction requirement filed 11/15/21 is acknowledged. Applicant elected Group IV, claims 40, 42-43, 46 and 57, without traverse. 
 	Claims 1-4, 7, 9-10, 14, 18, 21, 41, 48-49, 53, 60 are withdrawn as drawn to non-elected invention.
 	Claims 5-6, 8, 11-13, 15-17, 19-20, 22-39, 44-45, 47, 50-52, 58-59, 61-69 are canceled.
Upon further review of the previous office action, it became apparent that claim 42 should have been grouped in a separate invention than Group IV as said circuit has a separate structure than that of Group IV. Therefore, said claim 42 is hereby withdrawn from Group IV. The examiner regrets any misunderstanding that said error may have caused applicant.
					DETAILED ACTION
Claims 40, 43, 46 and 57 are under examination on the merits.
Claim Objections
Claim 43 is objected to because of the following informalities:  Claim 43 depends from claim 41, which is non-elected. Applicant is advised to rewrite said claim as independent or as dependent from claim 40.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40, 43, 46 and 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 40 (and its dependent claims 43, 46, 57), the phrase “one or more” is confusing. It is unclear how many products constitute the term “more”. Also claim 40(g) is additionally confusing because the phrase “one or more” has repeated twice together with the term “and/or”. Therefore the metes and bounds of claim 40 and its dependent claims are unclear.
Finally, in claim 40, it is unknown if the genetic circuit is merely made of nucleotides or whether it also incorporates enzymes/proteins. In other words, it is unclear if heterologous polymerases are recombinantly expressed by their encoding DNA as part of the genetic circuit (vector) or are added as separate members of the circuit.
Claim 40, 43, 46, 57 are is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 40 (and its dependent claims 43, 46, 57), it is unknown exactly what “heterologous polymerases” are relative to. If by said phrase applicant is referring to 
 	Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 43, the phrase” third input signal” and forth promoter/operator” lack antecedent basis.”
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 40, 43, 46 and 57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 40 (and its dependent claims 46, 57) and claim 43 are directed to a genus of genetic 
Firstly, with regards to function, no specific function has been recited for the genetic circuit claimed. In fact, the genetic circuit appears to be RNA guided for repressing expression of genes in a host cell, but this limitation is not recited in claim 40. Further it is unknown which types of cells may be the host of such genetic circuit. 
With respect to structure, instant claim 40 (and its dependent claims 40, 43, 46, 57) is reciting a genus of genetic circuits comprising a genus of “one or more” (see rejection above) heterologous polymerases wherein the structural requirements thereof have not been properly identified. More specifically, it is unknown what the sources of such polymerases/operators beyond T7 polymerases (RNAP) and PhlF operators (a single species) are, as although applicant provides some examples of potential promoters in pages 14-16 of the specification, no heterologous polymerases that may bind such promoters are mentioned beyond T7 RNA polymerase. Since a single species cannot fully describe all the members of the genus of polymerases claimed, said genus is inadequately described.
Regarding the phrase “input sensitive” recited in parts (d) and (f) of claim 40, very little information regarding the nature of such input signals are provided. For example, in page 6, applicant characterizes said signals as light, a polypeptide and a mechanical force and provides some examples of such input signals. However, said characterization is too generic and lacks any specific structural features such that they will be distinguished from non-input signals and hence, said phrase is also subject to 112 first rejection.
two species and such structural information is inadequate to fully describe the genus of “catalytically inactive endonucleases”. Further, the prior art indicates that such instantly claimed circuit requires a very specific dCas9 construct (such as R133K mutant) which has also been fused with a specific repressor (such as PhlF) so that it remains non-toxic in a host cell environment. Such dcas9 construct also requires specific set of sgRNAs that can associate therewith for applications such as regulations of metabolic pathway genes etc. However, instant claims recite no such critical structural limitations (see claim 40(d)).
Finally, even regarding claim 40(c ), where the claim mentions the phrase “first guide RNA”, said phrase is again generic and figures 7-10 of the disclosure reveal that said products are variants of SEQ ID NO:32-35, which are very few species (4 species) to fully describe the genus of gRNA’s utilized.
Hence, considering all factors mentioned above, one of skill in the art cannot reasonably conclude that applicant had full possession of the invention at the time of effective filing of this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 40, 43, 46 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al., “Nielsen” (Molecular Systems Biology, 10, 763, pages 1-11, 2014, cited previously) further in view of Temme et al., “Temme” (Nucleic Acids Research, 40(17), 8773-8781, 2012, cited previously). As mentioned above, instantly elected claims are totally confusing but nevertheless, the examiner tried her best to guess what the invention sis and to cite relevant art as follows:
Nielsen teaches about the design and construction of a dCas9 circuit, (see figure 1) optionally with multiple promoters (see NOT and NOR gates in Figure 3) to operate in mammalian cells as following:
The circuit has  CRISPR/Cas-based NOT gates comprising a catalytically dead dCas9 protein, an input promoter that transcribes a small guide RNA (sgRNA), and a synthetic output promoter with an sgRNA operator between the –35 and _10 sigma factor binding sites. When the dCas9 handle of the sgRNA complexes with dCas9, the sgRNA binds the operator (light green) and a sigma factor binding site (gray), causing steric repression of transcription initiation at the output promoter. Nielsen also teaches that genetic circuits that respond to chemical input signals can be constructed from simple NOT and NOR gate motifs. In these circuits, dCas9 mediates repression of synthetic promoters by programmable sgRNAs. Nielsen discloses that both 
Temme teaches about a design strategy to genetically separate the sensing/circuitry functions from the pathway control. According to Temme, this separation may occur by the output signal/sequence controlling the pathway which drives polymerase expression, wherein said targeted and desired polymerase then activates the pathway from polymerase specific promoters.  Said reference then suggests construction of a “controller plasmid” comprising the sensors, circuits and polymerases. Temme also teaches about variants of T7 RNA polymerases that reduce toxicity in the construction of 4 orthogonal polymerases that bind to unique promoter sequences. In page 8774, Temme teaches that T7 RNA polymerases are functional in bacterial, plant chloroplasts and mammalian cells.
Temme in page 8773, further suggests that by utilizing its genetic circuit (design features including heterologous polymerases) one can observe and measure processes that are functionally distinct from those of the host cell and this obviously helps the design of a more controlled and specific expression modulatory system in the desired host, without exerting stress on the host cell machinery.

One of ordinary skill in the art is motivated in introducing the DNA encoding variant T7 DNA polymerases of Temme (which are inherently heterologous) into the control plasmid (genetic circuit) of Nielsen before exposing said circuit to input signals (such as light, fluorescence) because Temme teaches that this effort results in : (i) the regulation of the pathway (gene of interest) by introducing a different (tailor made) heterologous plasmid containing the T7 polymerase gene, (ii) transcription of a polymerase which is orthogonal to host machinery (avoiding cross reaction of polymerase with non-cognate promoters) and iii) expression avoidance of the pathways (targeted) genes in the absence of a controller plasmid, rendering the invention obvious.
Finally, one of ordinary skill in the art has a reasonable expectation of success in introducing the T7 polymerase variants (or DNA encoding them) of Temme into the controller plasmid (circuit of Nielsen) because such procedures were well established in the prior art before the effective filing of this application.
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656